ACCEPTED
                                                                                  01-14-01018-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                             9/3/2015 11:02:58 AM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                        NO. 01-14-01018-CV

                                                   FILED IN
                IN THE COURT OF APPEALS     1st COURT OF APPEALS
             FOR THE FIRST DISTRICT OF TEXAS HOUSTON, TEXAS
                     HOUSTON, TEXAS         9/3/2015 11:02:58 AM
                                                        CHRISTOPHER A. PRINE
                                                              Clerk
            RICKY D. PARKER AND JAMES MYERS
                                         Appellants
                           v.

      SCHLUMBERGER TECHNOLOGY CORPORATION
                                  Appellee

                         Interlocutory Appeal
   from the 268th Judicial District Court of Fort Bend County, Texas
                     Cause No. 14-DCV-218252


UNOPPOSED PARTIAL MOTION TO DISMISS INTERLOCUTORY
      APPEAL OF APPELLANT JAMES MYERS ONLY




                        Levon G. Hovnatanian
                       State Bar No. 10059825
                     hovnatanian@mdjwlaw.com
                           Robert T. Owen
                       State Bar No. 24060370
                        owen@mdjwlaw.com
                    MARTIN, DISIERE, JEFFERSON &
                           WISDOM, L.L.P.
                        808 Travis, 20th Floor
                        Houston, Texas 77002
                     (713) 632-1700 – Telephone
                     (713) 222-0101 – Facsimile
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, appellant James Myers, and respectfully files this, his Partial

Motion to Dismiss Interlocutory Appeal.

                                Procedural Facts

      This case involves a contract dispute between Parker and Schlumberger

Technology Corporation.       On September 9, 2011, Parker Energy Services

Company entered into an “Asset Purchase Agreement” (“APA”) with Production

Wireline and Cased Hole Services Group, LLC, to sell the assets of Parker Energy,

an oilfield company offering wireline, slick-line, and braided line services, to

Production Wireline.      See 5 R.R. Defs.’ Ex. 1.    Schlumberger Technology

Corporation is the successor-in-interest, by merger, of Production Wireline. See 3

R.R. 81. Appellants Ricky D. Parker and James Myers were employees of Parker

Energy, and Parker, in his individual capacity, is a party to the APA. See 5 R.R.

Defs.’ Ex. 1 at 38, 48.

      In addition to requiring Parker Energy to transfer its assets to Production

Wireline, the APA required that certain employees of Parker Energy, including

Parker and Myers, agree to Production Wireline’s “standard employment forms,”

which included an “Intellectual Property, Confidential Information, and Non-

Compete” Agreement (“ICN Agreement”). 5 R.R. Defs.’ Ex. 1 at 38 ¶ 9.1(j); 4

R.R. 12-13. The APA also required that Myers agree to a “Retention Bonus

                                          1
Contract,” a form which was attached as an exhibit to the APA. 5 R.R. Defs.’ Ex.

1 at 38 ¶ 9.1(j), (n). Parker and Myers signed the required forms, and each worked

for Schlumberger for a number of years thereafter. See 5 R.R. Pl.’s Ex. 1-3; 2 R.R.

15-16, 33-34.

      Those forms required, amongst other things, that Parker and Myers refrain

from participating in the wireline industry for a period of time after leaving their

employment at Schlumberger. 5 R.R. Pl.’s Ex. 1-2 at ¶ 5; 5 R.R. Pl.’s Ex. 3 at ¶ 5.

In the trial court, Schlumberger complained that, after leaving its employ in

October 2013, Parker purchased trucks and other equipment which could be used

to perform wireline, slick-line, and braided line work.       C.R. 11-12.    It also

complained that, on September 17, 2014, eleven and a half months after Parker

resigned from Schlumberger, and one day after Myers resigned, Parker hired

Myers and other Schlumberger workers to work for Professional Wireline

Services, LLC (“PWL”), a company that would compete with Schlumberger for

wireline, slick-line, and braided line work. C.R. 12. PWL performed its first job

on September 29, 2014, nearly one year after Parker resigned from Schlumberger.

3 R.R. 69.

      Parker and Myers moved the district court to compel arbitration as required

by the APA. C.R. 160-68. The district court denied the motion on December 10,




                                         2
2014. C.R. 284. On December 18, 2014, the district court granted Schlumberger a

temporary injunction providing, in part:

      6.     Enjoined Parties shall not directly or indirectly work for, or
      assist (whether as an owner, employee, consultant, contractor or
      otherwise) any business or commercial operations of wireline, slick
      line and braided line operations in the counties set forth in Plaintiff’s
      Exhibit 74 . . .
      7.     Enjoined Parties shall not solicit, contact, or accept wireline,
      slick line or braided line work and/or service, from the Established
      Customers of Schlumberger in the states of Oklahoma, Texas,
      Arkansas, Kansas, Pennsylvania, and Louisiana.
      8.    Enjoined Parties shall not provide, or supervise, advise,
      manage, or serve as a consultant for businesses who are performing,
      wireline, slick line or braided line work for the Established Customers
      of Schlumberger in the states of Oklahoma, Texas, Arkansas, Kansas,
      Pennsylvania and Louisiana.

C.R. 304. The December 18, 2014 temporary injunction includes no expiration

date as to any prohibition against Parker or Myers. However, on June 4, 2015, the

district court signed an amended temporary injunction providing that the

injunction’s prohibitions expire, as to Parker only, on September 18, 2015. See

Supp. R.R. The restrictions as to Myers remain indefinite. See id.

      Parker and Myers filed this interlocutory appeal, complaining that the

district court erred in denying their motion to compel arbitration as well as in

signing the overly broad temporary injunction. See Notice of Appeal. On June 24,

2015, the Court ordered the parties to attend mediation and to attempt to settle their

dispute.   The parties attended mediation on August 20, 2015. See Appointment

                                           3
and Fee Report-Mediation. On August 12, 2015, Parker and Schlumberger agreed

to settle all their claims against each other. See id. On August 25, 2015, Parker

and Schlumberger fully executed a final settlement of their disputes. However,

while Parker and Schlumberger’s dispute is now settled, Myers and Schlumberger

have been unable to resolve their disputes, and Schlumberger’s claims against

Myers remain pending. See Appointment and Fee Report-Mediation.

                                   Rule 42.1(a)

      Under the above facts, appellant James Myers respectfully asks the Court to

proceed according to Texas Rule of Appellate Procedure 42.1(A). In pertinent

part, Rule 42.1(a) states:

      Voluntary Dismissal in Civil Cases

      (a)    On Motion or By Agreement. The appellate court may dispose
             of an appeal as follows:

             (1)    On Motion of Appellant. In accordance with a motion of
                    appellant, the court may dismiss the appeal . . . .

Tex. R. App. P. 42.1(a). Pursuant to Rule 42.1(a), the Court may grant this motion

and dismiss James Myers’ interlocutory appeal of the district court’s denial of the

motion to compel arbitration and the motion for reconsideration.

      However, because Schlumberger’s claims against Myers remain pending,

Myers is not dismissing his appeal of the district court’s temporary injunction

order and that portion of his appeal should not be dismissed. See id.

                                         4
                       Conclusion And Request For Relief

      Based on the above, appellant James Myers respectfully asks the Court to

grant this motion and dismiss his interlocutory appeal of the district court’s denial

of the motion to compel arbitration and motion for reconsideration. Myers also

respectfully asks the Court to rule that each party shall bear its own appellate costs.

      However, as the disputes between Schlumberger and Myers have not settled,

the rule 42.1 dismissal should not include any dismissal of appellant James Myers’

interlocutory appeal of the district court’s temporary injunction order.

                                 Respectfully submitted,

                                 MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                 By: /s/ Robert T. Owen
                                     Levon G. Hovnatanian
                                     State Bar No. 10059825
                                     hovnatanian@mdjwlaw.com
                                     Kevin G. Cain
                                     State Bar No. 24012371
                                     cain@mdjwlaw.com
                                     Robert T. Owen
                                     owen@mdjwlaw.com
                                     State Bar No. 24060370
                                 808 Travis, Suite 20th Floor
                                 Houston, Texas 77002
                                 (713) 632-1700 – Telephone
                                 (713) 222-0101 – Facsimile

                                 ATTORNEYS FOR APPELLANTS
                                 RICKY D. PARKER AND JAMES MYERS



                                           5
Of Counsel:

W. Jackson Wisdom
State Bar No. 21804025
wisdom@mdjwlaw.com
James M. Cleary
State Bar No. 00783838
cleary@mdjwlaw.com
808 Travis, Suite 20th Floor
Houston, Texas 77002
(713) 632-1700 – Telephone
(713) 222-0101 – Facsimile


                     CERTIFICATE OF COMPLIANCE
     This is to certify that this computer-generated Unopposed Partial Motion to
Dismiss Interlocutory Appeal of Appellant James Myers Only contains 995 words.

                                    /s/ Robert T. Owen
                                    Robert T. Owen
                                    Dated: September 3, 2015

                     CERTIFICATE OF CONFERENCE
      This is to certify that I have conferred with counsel for the appellee
regarding the relief requested in this motion, who is unopposed.

                                    /s/ Robert T. Owen
                                    Robert T. Owen
                                    Dated: September 3, 2015




                                       6
                        CERTIFICATE OF SERVICE
      I hereby certify that on this 3rd day of September, 2015, a true and correct
copy of the foregoing Unopposed Partial Motion to Dismiss Interlocutory Appeal
of Appellant James Myers Only was sent by the method(s) indicated to the
following individuals:

Mr. Jeff Barnes                via e-file and e-mail: barnesj@jacksonlewis.com
JACKSON LEWIS, P.C.
1415 Louisiana, Suite 3325
Houston, Texas 77002

Mr. William L. Davis           via e-file and e-mail: davisw@jacksonlewis.com
JACKSON LEWIS, P.C.
500 N. Akard, Suite 2500
Dallas, Texas 75201


                                        /s/ Robert T. Owen
                                        Robert T. Owen




                                        7